Case 1:19-cv-20035-UU Document 4 Entered on FLSD Docket 01/24/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   “IN ADMIRALTY”

 WORLD FUEL SERVICES (SINGAPORE) PTE LTD,
 and WORLD FUEL SERVICES EUROPE, LTD.
 collectively d/b/a World Fuel Services,

        Plaintiffs,
 vs.

 HHL Elbe Shipping Limited,
 Hansa Heavy Lift GmbH,

       Defendants.
 _______________________________________________/

                 NOTICE OF SETTLEMENT & VOLUNTARY DISMISSAL

        Plaintiffs, by and through undersigned counsel, hereby give notice to this Court that the

 claims asserted herein have been settled and pursuant to Rule 41(a)(1)(A)(i), Federal Rules of Civil

 Procedure, hereby gives notice of dismissal of the above-captioned action, each party to bear its

 own attorneys’ fees and costs. The effectiveness of this dismissal shall be conditioned upon an

 Order of this Court retaining jurisdiction over the matter to enforce the settlement agreement.

 Dated: January 24, 2019                              Respectfully Submitted,

                                                      WAGNER LEGAL
                                                      Counsel for Defendant
                                                      3050 Biscayne Blvd., Suite 904
                                                      Miami, Florida 33137
                                                      Telephone: (305) 768-9247
                                                      Fax: (305) 306-8598

                                                      By: /s/ Scott A. Wagner
                                                           Scott A. Wagner
                                                           Fla. Bar. No. 10244
                                                           sw@wagnerlegalco.com

                                 CERTIFICATE OF SERVICE

        I Hereby CERTIFY that on this 24nd day of January 2019, I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record.
